Exhibit 99.1 Annual Information Form For the Year Ended December 31, 2009 March 15, 2010 TABLE OF CONTENTS PAGE INTRODUCTORY INFORMATION 3 FORWARD LOOKING INFORMATION 3 CORPORATE STRUCTURE 5 GENERAL DEVELOPMENT OF THE BUSINESS 6 Competitive Strengths and Operating Strategies 7 Our Industry 10 Our Principal Assets 11 The Long Lake Project and Future Phase Development 11 The OrCrudeTM Process 17 Marketing 18 Infrastructure 18 Our Lands and Leases 19 Material Agreements Related to the Joint Venture 21 Background 21 COJO Agreements and the Technology Agreement 22 The Future Phases COJO Agreements 26 The Purchase and Sale Agreement 27 Royalties 28 Regulatory Approvals and Environmental Considerations 28 Insurance 31 RESERVES AND RESOURCES SUMMARY 32 Reserves Data 32 Resources Data 33 DESCRIPTION OF CAPITAL STRUCTURE 34 Description of Share Capital 34 Rights Plan 35 Description of Debt Capital 35 Amended and Restated $190 million Senior Secured Revolving Credit Facility dated November 20, 2009 (the "Credit Facility") 35 US$425 million 9% First Lien Notes dated November 20, 2009 36 US$750 million 7.875% Senior Secured Notes dated July 5, 2007 36 US$1 billion 8.25% Senior Secured Notes dated December 15, 2006 36 Description of Hedging Contracts 37 CREDIT RATINGS 37 MARKET FOR SECURITIES 38 DIVIDENDS 39 DIRECTORS AND OFFICERS 39 Board of Directors 40 Officers 42 Audit Committee 43 Auditor Service Fees 43 CONFLICTS OF INTEREST 44 RISKS AND UNCERTAINTIES 44 Risks Relating to the Project, Operations and to Future Phases of Development 44 Risks Relating to Financing and Our Indebtedness 50 Risks Relating to Reserves and Resources 51 Risks Relating to Economic Conditions, Commodity Pricing, and Exchange Rate Fluctuations and Other Risks 52 Risks Relating to Technology 55 Risks Relating to Third Parties 56 Risks Relating to the Strategic Alternatives Process 59 MATERIAL CONTRACTS 60 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 60 TRANSFER AGENTS AND REGISTRAR 60 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 60 INTERESTS OF EXPERTS 60 ADDITIONAL INFORMATION 61 GLOSSARY 62 APPENDIX A - RESERVES DATA AND OTHER OIL AND GAS INFORMATION APPENDIX B - REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR APPENDIX C - REPORT OF MANAGEMENT ON RESERVES DATA AND OTHER INFORMATION APPENDIX D - AUDIT COMMITTEE CHARTER - 2 - INTRODUCTORY INFORMATION Except as otherwise indicated, or unless the context otherwise requires, the terms "OPTI," "we," "our" and "us," refer to OPTI Canada Inc. Capitalized terms used herein and not otherwise defined have the meanings ascribed thereto in the Glossary located on page 62. Unless otherwise indicated, all financial information included and incorporated by reference in this annual information form ("AIF") is determined using Canadian Generally Accepted Accounting Principles ("GAAP" or "Canadian GAAP") which differs in some respects from generally accepted accounting principles in the United States. Unless otherwise specified, all dollar amounts are expressed in Canadian dollars, all references to "dollars'' or "$'' are to Canadian dollars and all references to "US$'' are to United States dollars. FORWARD LOOKING INFORMATION This AIF contains forward looking statements and forward looking information within the meaning of the applicable U.S. federal and state securities laws and Canadian securities laws. These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those included in the forward looking statements and forward looking information. The words "believe," "expect," "intend," "estimate," "anticipate," "project," "scheduled" and similar expressions, as well as future or conditional verbs such as "will," "should," "would" and "could" often identify forward looking statements and forward looking information. These statements and information are only predictions. Actual events or results may differ materially. In addition, this AIF may contain forward looking statements and forward looking information attributed to third party industry sources. Undue reliance should not be placed on these forward looking statements and forward looking information, as there can be no assurance that the plans, intentions or expectations upon which they are based will occur. By their nature, forward looking statements and forward looking information involve numerous assumptions, known and unknown risks and uncertainties, both general and specific, that contribute to the possibility that the predictions, forecasts, projections and other forward looking statements and forward looking information will not occur. Specific forward looking statements and forward looking information contained in this AIF include, among others, statements regarding: • the expectation that the Upgrader will produce 57,7000 bbl/d of PSC™ and 800 bbl/d of butane; • the operation of our facilities, including both the long-term and short-term SOR of the SAGD Operation and the PSC™ yield of the Long Lake Upgrader; • our estimated gravity of approximately 39°API for the PSC™; • the impact of improvements made to the SAGD facility in 2009; • our estimated final development cost of the Long Lake project (the "Project" or "Long Lake Project") of $6.5 billion (gross); • our estimated capital cost to maintain full production; •our estimated financial performance, including estimated netbacks, in future periods; • our reserve and resource estimates and our estimates of the present value of our future net cash flow; - 3 - • our expectation that the Project will have a constant non-declining rate of production during the life of the Project and therefore, the Project will not require ongoing exploration risk to maintain its production rate once operational; • our expansion plans for our properties and our expected increases in revenues attributable to our expansions; • the impact of governmental controls and regulations on our operations; • our competitive advantages and ability to compete successfully; and • our expectations regarding the development and production potential of our properties. With respect to forward looking statements and forward looking information contained in this AIF, we have made assumptions regarding, among other things: • future natural gas and crude oil prices; • the ability of the operator to obtain qualified staff and equipment for the Project in a timely and cost-efficient manner to meet our requirements; • the regulatory framework representing royalties, taxes and environmental matters in which we conduct our business; • the ability to market PSC™ successfully to customers and our ability to achieve product pricing expectations; • the impact of changing competition; and • our ability to obtain financing on acceptable terms. Some of the risks that could affect our future results and could cause results to differ materially from those expressed in our forward looking statements and forward looking information include: • slower than expected ramp-up of bitumen production; • slower than expected ramp-up of the Upgrader; • equipment downtime; • equipment product yields; • our ability to source process inputs including water, contract bitumen, and natural gas; • costs associated with producing and upgrading bitumen; • the impact of competition; • the need to obtain required approvals and permits from regulatory authorities; • liabilities as a result of accidental damage to the environment; • compliance with and liabilities under environmental laws and regulations; • the uncertainty of estimates by our independent consultants with respect to our bitumen and synthetic crude oil reserves and resources; • the volatility of crude oil and natural gas prices and of the differential between heavy and light crude oil prices; • changes in the foreign exchange rate between the Canadian and U.S. dollar; - 4 - • risks that our financial counterparties may not fulfill financial obligations to us; • difficulties encountered in delivering PSC™ to commercial markets; • difficulties in and/or costs of disposing of process by-products or wastes including liquid sulphur and gasifier ash; • we are a non-operator and as such we rely on the operator to obtain qualified staff and equipment for the Project, generate cash flow from the Project and to provide information on the status and results of operations; • we may be unable to sufficiently protect our proprietary technology or may be the subject of technology infringement claims from third parties; • general economic conditions in Canada and the United States, • failure to obtain industry partner and other third party consents and approvals, when required; • royalties payable in respect of our production; • the impact of amendments to the Income Tax Act (Canada); • changes in or the introduction of new government regulations, in particular related to carbon dioxide ("CO2"), relating to our business; • our ability to raise new capital and the cost of that capital; and • any potential transaction(s) as a result of the ongoing strategic alternatives process. The information contained in this AIF, including the information provided under the heading "Risks and Uncertainties", identifies additional factors that could affect our operating results and performance. We urge you to carefully consider those factors and the other information contained in this AIF. Our forward looking statements and forward looking information are expressly qualified in their entirety by this cautionary statement. Our forward looking statements and forward looking information are only made as of the date of this AIF. We undertake no obligation to update these forward looking statements and forward looking information to reflect new information, subsequent events or otherwise, except as required by law. CORPORATE STRUCTURE OPTI Canada Inc. was incorporated under the laws of New Brunswick on January 15, 1999 and was continued under the Canada Business Corporations Act on May 30, 2002.Effective October 1, 2004, we assigned substantially all of our interests in the Project to OPTI Long Lake L.P. ("OPTI LP"), an Alberta limited partnership. The partners of the OPTI LP were OPTI Canada Inc., as limited partner, and OPTI G.P. Inc., a wholly-owned subsidiary of OPTI Canada Inc., as the general partner. Effective January 1, 2008, the limited partnership was dissolved and OPTI Canada Inc. was amalgamated with OPTI G.P. Inc. OPTI had no subsidiaries as at December 31, 2009. Our head office is located at Suite 2100, 555 - 4th Avenue S.W., Calgary, AB, T2P 3E7 and our registered office is located at 3700, 400 - 3rd Avenue S.W., Calgary, Alberta, T2P 4H2 - 5 - GENERAL DEVELOPMENT OF THE BUSINESS We are a Calgary, Alberta-based company, established in 1999 to develop major integrated bitumen and heavy oil projects in Canada using our proprietary, next-generation OrCrude™ process. Our first project, the Long Lake Project includes the Long Lake SAGD Operation and the Long Lake Upgrader, each with expected through-put rates of approximately 72,000 bbl/d of bitumen at full production. We expect that the Project, located near Fort McMurray, Alberta, will produce 58,500 bbl/d of products, primarily 39° API PSC™ with low sulphur content, a highly desirable refinery feedstock. We expect PSC™ to sell at a price similar to West Texas Intermediate ("WTI") crude oil. The Project was the first to utilize OPTI’s OrCrude™ process, integrated with proven gasification and hydrocracking processes. Through this configuration, we substantially reduce our exposure to and the need to purchase natural gas while producing one of the highest quality synthetic crude oils from the Canadian oil sands. We began producing bitumen in 2008 and we announced first production of PSC™ in January 2009. The Project is currently in the ramp-up stage, early February 2010 bitumen production was approximately 18,000 bbl/d and the Upgrader is in operation. We expect production to increase throughout 2010. Effective January 1, 2009, OPTI has a 35 percent working interest in all joint venture assets, including the Project, all future phase reserves and resources, and future phases of development. Nexen Inc. ("Nexen") has a 65 percent working interest in all joint venture assets and is the operator of both the SAGD operation and the Upgrader for Phase 1 and future phases. The leases that support our development plans are located in the Athabasca region of north-eastern Alberta. The Project is being developed on a portion of the Long Lake leases that are dedicated to the Project. Additional portions of the Long Lake leases and other leases in areas commonly referred to as Cottonwood and Leismer will be used for possible future expansion phases. On July 14, 2009, OPTI completed the issuance of 82,720,000 common shares ("Common Shares") at a price of $1.75 per Common Share for aggregate gross proceeds of approximately $150 million. On November 20, 2009, OPTI completed the issuance of US$425 million of First Lien Senior Secured Notes which bear interest at 9.0 percent per annum and mature on December 15, 2012 (the "9% Notes"). These notes are collateralized by a first priority security interest on substantially all of OPTI’s existing and future property, subject to certain exemptions and permitted liens. See "Description of Capital Structure - Description of Debt Capital". In November 2009, we announced that our Board of Directors had initiated a process to explore strategic alternatives for enhancing shareholder value due to the belief that the trading price of our common shares does not reflect the value of our assets. The improving economic environment, continuing operational improvements, strengthening merger and acquisition valuations for oil sands assets and the future potential of our assets support our current strategy. OPTI’s management team and its Board of Directors are assessing a range of strategic alternatives that may include capital markets opportunities, asset divestitures, and/or a corporate sale, merger or other business combination. The ultimate objective of carrying out this review is to determine which alternative(s) might result in superior value for our shareholders. Our advisors, Scotia Waterous Inc., and TD Securities Inc. are assisting in these activities which involve contacting third parties. There is no assurance that any transaction will occur. - 6 - At December 31, 2009, OPTI had approximately 20 employees primarily focused on finance, accounting and joint venture management. Competitive Strengths and Operating Strategies Our plan is to optimize the economic recovery of reserves and resources from our lands. We plan to achieve this objective by using a combination of proven operating technologies and employing a multi-staged approach to future expansions when economic conditions permit. Our competitive strengths are as follows: Operating Project The Project began producing bitumen in 2008. We announced first production of PSC™ in January 2009, marking the start-up of only the fourth integrated oil sands project in Canada. We anticipate that the increasing capacity of the Upgrader during ramp-up will enable OPTI to process all of the forecasted SAGD volumes. We expect the Upgrader to produce 57,700 bbl/d of PSC™ and 800 bbl/d of butane at full capacity. Until recently, most oil sands were extracted via mining. However, 80 percent of the Athabasca oil sands are too deep to mine economically. Where bitumen is too deep to mine, SAGD technology, first used in 1978, has become a common recovery method. The majority of existing or planned in-situ oil sands developments use SAGD. The Project includes SAGD in conjunction with on-site bitumen upgrading. The Upgrader utilizes OrCrudeTM technology along with commercially available hydro cracking and gasification technologies that have been used in many applications around the world to process heavy oil into refinery and petrochemical feedstocks. Significant operational milestones were achieved for the Project in 2009. Both the SAGD and OrCrudeTM technologies have been demonstrated by successful integration of Upgrader and SAGD operations, as well as by the production and sale of first PSC™. The Upgrader has produced syngas and we have utilized it in SAGD operation. The solvent deasphalter and thermal cracker are operating effectively. We have achieved a PSCTM yield of approximately 70 percent and expect to reach 80 percent as throughput increases. The SAGD debottleneck project has been completed with a resulting total steam capacity of 230,000 bbl/d. We have completed the development of 10 well pairs as part of the completion of pad 11 which brings the total number of well pairs to 91 for the Project and increases bitumen production potential. Electric submersible pumps ("ESPs") have been added to 43 well pairs, which allows for production at reduced operating pressures. Large, Exploitable Resource Base with Low Geological Risk Our working interest share of reserves and resources on current leases are estimated to be 711 million barrels of proved and probable reserves, 1,114 million barrels of best estimate contingent resources, and 314 million barrels of best estimate prospective resources. These reserves and resources are estimated to be sufficient to support production for the Project, and for up to five additional phases of similar size as the Project, for approximately 40 years per phase. We believe that the approval of future phases by our Board of Directors, when economic and regulatory conditions permit, will allow us to convert our substantial resource base into additional proved reserves. See "Reserves and Resources Summary". - 7 - The timing of future phases is subject to many factors including Phase 1 performance, further clarity on proposed climate change regulations and the finalization of cost estimates. We have regulatory approval for Phases 2 and 3 SAGD as well as for Phase 2 upgrading facilities. We do not expect to consider sanctioning Phase 2 until late 2011. When compared to a conventional exploration and production operation, we believe that an oil sands operation, like our Project, generally has lower geological risk. Unlike conventional oil exploration and production, we expect that the Project will have a constant non-declining rate of production during the life of the Project and therefore would not require ongoing exploration risk to maintain its production rate. To maintain this rate of production, future maintenance and sustaining capital expenditures will be required. We define sustaining capital costs as those capital costs necessary to maintain production at the anticipated level over the anticipated life of the Project. These costs relate to the drilling of new well pairs to sustain production and regular maintenance capital spending on plant and facilities. Strong Margins We expect that the sale of PSC™, a high quality sweet synthetic crude, combined with lower operating costs, primarily due to lower natural gas purchases, will result in strong margins as the Project reaches higher production rates. We provided an update to our estimated netback for the Project in the management’s discussion and analysis for the year ended December 31, 2009 filed on SEDAR and EDGAR on February 9 and February 10, 2010, respectively. Management approved this netback calculation on February 1, 2010. This financial outlook is intended to provide investors with a measure of the ability of our Project to generate netbacks assuming full production capacity. We believe that the ability of the Project to generate cash to fund interest payments and invest in capital expenditures is a key advantage of our Project and important to our investors. We believe the netback measure is the most appropriate financial gauge to demonstrate this ability as corporate costs (other than corporate general and administrative ("G&A") expenses), interest, and other non-cash items are excluded from the calculation. The financial outlook may not be suitable for other purposes. We expect netbacks generated by our Project to be lower than shown in this outlook in the initial years following start-up due to the lower production volumes during ramp-up and an initially higher SOR. The netback calculation as presented is a non-GAAP financial measure. The closest GAAP financial measure to the netback calculation is cash flow from operations. However, cash flow from operations includes many other corporate items that affect cash and are independent of the operations of the Project. The actual netbacks achieved by the Project could differ materially from these estimates. The material risk factors that OPTI has identified toward achieving these netbacks are as outlined in the Forward Looking Information section of this document. In particular, the SAGD and Long Lake Upgrader facilities may not operate as planned; the operating costs of the Project may vary considerably during the operating period; our results of operations will depend upon the prevailing prices of oil and natural gas which can fluctuate substantially; we will be subject to foreign currency exchange rate fluctuation; and our netback will be directly affected by applicable royalties. Assumptions relating to the netback estimate are set out in the notes beneath the table. These assumptions are considered reasonable by OPTI as at the date of this AIF. - 8 - Estimated Future Project Pre-Payout Netbacks(1) WTI - US$60(2) WTI - US$75(3) WTI - US$90(4) $/bbl $/bbl $/bbl Revenue(1) $ $ $ Royalties and Corporate G&A ) ) ) Operating costs(5) Natural gas(6) Other variable(7) Fixed ) ) ) Property taxes and insurance(8) Total operating costs ) ) ) Netback $ $ $ Notes: The per barrel amounts are based on the expected yield for the Project of 57,700 bbl/d of PSC™ and 800 bbl/d of butane, and assume that the Upgrader will have an on-stream factor of 96 percent. Our netbacks include cash costs only and do not include non-cash expenses. See "Forward-Looking Information." For purposes of this calculation, with regard to the WTI price scenario of US$60, we have assumed natural gas costs of US$5.00/mcf, foreign exchange rates of CDN$1.00 US$0.85, heavy/light crude oil price differentials of 30 percent of WTI and electricity sales prices of $70.40 per MegaWatt hour (MWh). Revenue includes sale of PSC™, bitumen, butane and electricity. For purposes of this calculation, with regard to the WTI price scenario of US$75, we have assumed natural gas costs of US$6.25/mcf, foreign exchange rates of CDN$1.00 US$0.90, heavy/light crude oil price differentials of 27 percent of WTI and electricity sales prices of $83.12 per MWh. Revenue includes sale of PSC™, bitumen, butane and electricity. For purposes of this calculation, with regard to the WTI price scenario of US$90, we have assumed natural gas costs of US$7.50/mcf, foreign exchange rates of CDN$1.00 US$0.95, heavy/light crude oil price differentials of 24 percent of WTI and electricity sales prices of $94.49 per MWh. Revenue includes sale of PSC™, bitumen, butane and electricity. Costs are in 2009 dollars. Natural gas costs are based on our long-term estimate for a SOR of 3.0. Includes approximately $1.00/bbl for greenhouse gas mitigation costs based on an approximate average 20 percent reduction of CO2 emissions at a cost of $20 per tonne of CO2. Property taxes are based on expected mill rates for 2009. We estimate sustaining capital costs required to maintain production at full design rates to be approximately $8.00 to $9.00 per barrel of products sold, assuming full design rate production and long-term on-stream expectations. The netbacks as shown are prior to abandonment and reclamation costs. We do not include any of the foregoing costs in our netback estimates due to the long-term nature of our assets. - 9 - Based on US$60WTI and the other assumptions set out in the notes above, we expect our operating costs at full production plus royalties and corporate G&A expenses to be $25.80 per barrel of products sold. Using a foreign exchange rate of CDN$1.00 US$0.85, the annual interest on our Senior Notes is approximately $30.00 per barrel of products sold. Based on this, at full production volumes, our revenue will exceed our estimated operating costs, royalties, corporate G&A expenses and interest on our Senior Notes at approximately $56.00 per barrel (US$48.00 per barrel) of products sold. Lower Cash Flow Volatility The majority of in-situ bitumen projects currently being developed in Alberta are intending to use SAGD without on-site upgrading. The use of the Integrated OrCrude™ Upgrader offers several advantages over these other projects in that the Integrated OrCrude™ Upgrader provides a solution to the three traditional challenges of stand alone SAGD Operations: Challenge Integrated OrCrude™ Upgrader Solution Exposure to fluctuating natural gas prices Operating costs and the volatility of netbacks are reduced since the Integrated OrCrudeTM Upgrader produces synthesis gas to supply fuel for steam generation and hydrogen for hydrocracking, thereby significantly reducing the need to purchase natural gas Exposure to heavy oil differentials The Integrated OrCrude™ Upgrader produces a high quality 39° API synthetic crude oil thereby significantly reducing exposure to heavy oil differentials Exposure to rising diluent prices and potential diluent shortages The Integrated OrCrude™ Upgrader produces a synthetic crude oil that does not require diluent to assist in its transportation, thereby limiting the Project’s exposure to diluent pricing and availability Strong Joint Venture Sponsorship and Technical Expertise OPTI relies on the participation, sponsorship and execution capabilities of Nexen, one of Canada’s largest independent oil and natural gas producers with reported production averaging 265,000 boe/d, before royalties, in the fourth quarter of 2009. Nexen has extensive holdings of heavy oil and bitumen resources, including its 7.23 percent interest in the Syncrude project, and employs a team of geologists, engineers and other technical personnel to support these interests. Nexen Marketing is currently responsible for marketing all of the products sold from the Project. Our Industry Oil sands operators produce and process bitumen, which is the heavy oil trapped in the sands. According to the ERCB, Canada’s oil sands are estimated to hold as much as 173 billion barrels of bitumen, second only to Saudi Arabia and significantly more than the recoverable reserves in the United States.
